Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Jackson et al.			:
Application No. 14/895,893			:		Decision on Petition
Int’l Filing Date: June 6, 2014		:				
Attorney Docket No. 128680-00504		:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed May 30, 2021, requesting the Office withdraw the holding of abandonment.

The petition is granted.

On September 23, 2020, the Office issued a non-final Office action pursuant to Ex Parte Quayle setting a shortened statutory period for reply of two months.  

A reply to the Office action was timely filed with a payment for a four-month extension of time on March 23, 2021.

The Office issued a Notice of Abandonment on March 29, 2021.  The notice states the application is abandoned because the Office failed to receive a reply to the Office action.  However, as previously stated, a reply was timely filed on March 23, 2021.   

In view of the timely submission of the reply, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 1642 will be informed of the instant decision and the application will be further examined in due course.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions